Shaw, C. J.
1. The court are of opinion, that they have no jurisdiction, and that, upon that ground, the demurrer must be sustained. Though the equity jurisdiction of the cinrt r.as been from time to time enlarged, it is still limited to particular subjects, and none of them are such as to embrace the plaintiff’s case. It is said, that it is included under the head of equity, where goods, chattels, bonds, notes and the like, are taken, detained and secreted, so that they cannot be come at to be replevied. St. 1823, c. 140, § 1. Rev. Sts. c. 81, § 8, clause 4th. This manifestly extends to such notes as the plaintiff might main tain an action at law to recover, if they could be found so as to be replevied. The revised statutes are explicit, in describing them as taken and detained from the owner thereof. But in this case, the plaintiff can claim no property in the note, as a contract. Indeed the gravamen of his complaint is, that it is not in the hands of the depositary agreed upon by the parties. Nor does he aver, that he has performed the conditions on which it was to be held by such depositary and delivered back to him.
It is then said that the case comes under that head, which gives jurisdiction in equity, when there are more than two parties, having distinct rights or interests, which cannot be justly and definitively decided in one action. Rev. Sts. c. 81, § 8, clause 6th. But here are no such three or more parties, having distinct rights or interests. The defendants, Vinal and Blanchard, claim the note as indorsees of Lloyd; but Lloyd does not claim any interest in the note adversely to them. This clause m the statute manifestly applies to the case of more than two parties having such distinct interests, that a judgment between two of them would leave one or both open to a controversy with a third party; a case requiring proceedings in the nature of a bill of interpleader, where one decree would adjust the whole matter of controversy.
It was suggested, though apparently not much relied on, that here was a trust disclosed, upon which the court has jurisdiction. It is difficult to perceive how any trust exists, even as between the defendant Lloyd and the plaintiff. The only plausible ground is, that Lloyd obtained the note of the nlaintiff’s agent, for a *529special purpose, and was therefore bound in conscience to hold it for the plaintiff’s use But by the statement in the bill, the counsel, with whom the note was left, had no authority to deliver it, and in doing so, was not the plaintiff’s agent. And further ; it is not from Lloyd, but from the defendants, Vinal and Blanchard, as indorsees and holders of the note, that the plaintiff seeks relief ; and between them and the plaintiff there is no trust.
2. But upon another ground of demurrer, want of equity, we are of opinion, that this suit cannot be maintained. By the facts stated in the bill, the plaintiff has a perfect defence at law. The note was never delivered by him or by his authority, but obtained by misrepresentation, and fraudulently negotiated. Being a note payable on demand, made after St. 1839, c. 121, § 1, went into operation, any matter, which would be a good defence to a suit brought by the promisee, would be a good defence to a suit by the indorsee. Besides ; the bill alleges that it was negotiated to the plaintiffs on the 27th of December 1839, at which time it must be regarded, upon general principles of law, inde pendently of the statute, as a dishonored, overdue note, and taken by the indorsees subject to any defence, which might have been made to it, had the suit been commenced by their immediate indorser. The plaintiff, therefore, has a plain, adequate and complete remedy at law.
As the bill at present stands, special and general relief is sought, where relief is the principal object, and discovery is sought merely as incidental to such relief. In such case, if the plaintiff shows no title to the relief sought, a demurrer to the whole bill will lie. Mitf. Pl. (3d ed.) 149, 150. Beames Eq. Pl. 250. If the plaintiff seeks a discovery, merely in aid of his defence to a suit, commenced or threatened, he must shape his bill accordingly, either by the commencement of a new suit, or by amending his present bill, which can be done only on terms.